UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6652


RYRICKA NIKITA CUSTIS,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director,

                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:13-cv-00302-MSD-TEM)


Submitted:   July 29, 2014                 Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ryricka Nikita Custis, Appellant Pro Se.    Benjamin Hyman Katz,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ryricka    Nikita    Custis          seeks    to    appeal       the    district

court’s    order     accepting      the       recommendation            of    the    magistrate

judge and denying relief on Custis’ 28 U.S.C. § 2254 (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate          of   appealability.               28   U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial       showing       of        the    denial      of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that     reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,          537    U.S.       322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                   Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Custis has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                       We further deny Custis’

motion    to    appoint       counsel.         We    dispense       with       oral    argument

                                               2
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                       DISMISSED




                               3